Title: JM Estimate for the service of year, 29 October 1808
From: Madison, James
To: 



Dept. of State, October 29th. 1808.

Estimate for the service of the year 1809.Foreign Intercourse.Salaries of three Ministers, vizt:}Dollars.To London, Paris, & Madrid @ 9,00027,000Ditto of their Secretaries a 1.350.  4,050.Contingent expenses of those Missions 2,000.Contingencies of Foreign Intercourse25,000.$58,050Barbary Intercourse.Salary for the Consul General At Algiers4,000Do. Of the Consuls at Morocco, Tunis & Tripoli @ 2,000, each  6.000Their Contingent expenses4,00014,000For the difference between the cost of Articles in which the annuity to Algiers is payable, and the difference between the permanent appropriation & annual charge of $36,000Contingent expenses of Barbary Intercourse50.000Seamen.For the relief of distressed Seamen5,000Captures.Salaries of Agents at London, Paris, & Madrid for Superintending Claims on account of Captures @ 2,000, Dollars each6,000Salaries in the Department of State.Of the Secretary of State5,000Of his Clerks agreeably to the Act of the 21 April 1806.}7.150Additional sum required in consequence of an increase of business in the Department}1,000Of his Messenger410.13,560.Contingencies of the Department of State.For printing & distributing 10,000, copies of the Laws of the 2d. Session of the 10th. Congress4,250For printing the Laws in Newspapers4,000Fuel & Candles200Newspapers for the Office & public Agents abroad}150.Mediterranean Passports1,350Blank personal passports, patents Circulars &c.}1.000Purchasing Books$400.Stationery.600.Miscellanies500.Special Messengers charged with Dispatches}2,000Total amt.Dollars 197,060.

James Madison.

